DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 23-30 are pending in this application.


Election/Restrictions
Applicant's election without traverse of claims 23-30 in the reply filed on 2/16/22 is acknowledged.  

Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species.

Claim Objections
Claim 23 is objected to because of the following informalities:  Regarding claim 23, the limitation “…positioning a crotch point of the pants along at a point along an edge .…”, is understood by the examiner to mean positioning a crotch point of the pants along an edge.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The language in claim 23 is indefinite because its unclear if the limitations “…the third portion…” and “… the third region…”  are the same or different limitations. All structural elements of the invention must be clearly identified and positively recited in the claim language.  This appears to be a typographic error and for the purpose of examination will be interpreted as the third region.  Appropriate clarification is required

Regarding claims 23 there is insufficient antecedent basis for the limitation “…the third portion…” 
 in the claim.  As noted above, for the purpose of examination this will be interpreted as “the third region”. Appropriate correction is required.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.


CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle US 20160120246 A1 (herein after Boyle) in view of Weening US 20170233904 A1 (herein after Weening).

Regarding claim 23, Boyle discloses a method comprising: providing a first panel of contiguously woven fabric for a pair of pants (as seen in Figure 1, 4 and 10), wherein the first panel comprises a first region (as seen in Figure 1, 4 and 10), a second region (as seen in Figure 1, 4 and 10) and a third region (as seen in Figure 1, 4 and 10); positioning the first region of the first panel at an extension location (50) of the pants (as seen in Figure 1, 4 and 10); positioning the second region below the extension location (50); positioning the third portion (as seen in Figure 1, 4 and 10) between the first and second regions (as ); and positioning a crotch point of the pants along at a point along an edge wherein the first region meets the third region of the first panel (as seen in Figure 1, 4 and 10).  



[AltContent: arrow][AltContent: textbox (Third region extension regions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second region)][AltContent: textbox (First region)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    701
    285
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    686
    322
    media_image2.png
    Greyscale









[AltContent: textbox (A crotch point of the pants along at a point along an edge wherein the first region meets the third region of the first panel.)]

[AltContent: arrow]
    PNG
    media_image3.png
    698
    321
    media_image3.png
    Greyscale


However, Boyle does not specifically disclose the first region comprising a first yarn having a first stretch characteristic, the second region comprising a second yarn having a second stretch characteristic, and the third region comprising a blend of the first yarn and the second yarn, wherein the first stretch characteristic is greater than the second stretch characteristic; wherein the third portion smoothly transitions from the first region to the second region to avoid forming of an abrupt transition edge to avoid forming of an abrupt transition edge.

Weening teaches the first region comprising a first yarn (paragraph 0048) having a first stretch characteristic (paragraph 0030 and 0043), the second region comprising a second yarn (paragraphs 0043 and 0044) having a second stretch characteristic (paragraphs 0043 and 0044), and the third region comprising a blend of the first yarn and the second yarn (paragraph 0043), wherein the first stretch 

[AltContent: textbox (Second region)][AltContent: arrow][AltContent: textbox (Third region – Transition region)][AltContent: textbox (First region)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    546
    486
    media_image4.png
    Greyscale




Boyle is analogous art to the claimed invention as it relates to methods of creating garments with built in stretch regions.   Weening is analogous art to the claimed invention in that it provides regionally stretchable garments where the regions of stretch are woven together, as opposed to being sewn together.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the method of merging zones of elasticity together in the pants of Boyle, with regionally woven transition areas between differing areas of a pair of pants, as taught by Weening to form a pair of pants that are made of one layer of material having many different stretch capabilities. Creating pants that do not need seams to attach various materials, comprising various stretch capabilities in specific regions.  The modification of the making of pants at the weaving stage of the process of making would be a modification of one known element for another to obtain predictable results, a more comfortable pair of pants, requiring less seams, and less materials.
Regarding claim 24, the modified method of the combined references discloses wherein the extension location is at a buttocks region of the pants (as seen in annotated Figure 4 of Boyle).  
Regarding claim 25, the modified method of the combined references discloses wherein the extension location is at a knee cap region of the pants (as seen in annotated Figures 1, 4 and 10 of Boyle).  

Regarding claim 26, the modified method of the combined references discloses wherein the blend of the first yarn and the second yarn in the third region is made by weaving 1 first yarn, then 6 second yarns, then 2 first yarns, then 5 second yarns, then 3 first yarns, then 4 second yarns, 4 first yarns, 3 second yarns, 5 first yarns, 2 second yarns, 6 first yarns, and 1 second yarn (paragraphs 0094, 0095 and annotated Figure 7 of Wenning).  

Regarding claim 27, the modified method of the combined references discloses providing a second panel for a back pocket of the pants (as seen in annotated Figures 1 and 4 of Boyle), wherein the second panel (as seen in annotated Figures 1 and 4 of Boyle) comprises a first pocket region (as seen in annotated Figures 1 and 4 of Boyle) comprising the second yarn having the second stretch characteristic (as seen in annotated Figures 1 and 4 of Boyle), and a second pocket region (as seen in annotated Figures 1 and 4 Boyle) comprising a blend of the first yarn and the second yarn (as seen in annotated Figures 1 and 4 of Boyle); and positioning a first portion of a rolled hem of the back pocket in the first pocket region (as seen in annotated Figures 1 and 4 of Boyle) and a second portion of the rolled hem of the back pocket in the second pocket region (as seen in annotated Figures 1 and 4 of Boyle).  

[AltContent: textbox (A second panel for a back pocket of the pants. )][AltContent: arrow][AltContent: arrow][AltContent: textbox (The second panel comprises a first pocket region. )][AltContent: connector][AltContent: ][AltContent: textbox (A second pocket region comprising a blend of the first yarn and the second yarn. )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Positioning a first portion of a rolled hem of the back pocket in the first pocket region.)][AltContent: textbox (A second portion of the rolled hem of the back pocket in the second pocket region. )]
    PNG
    media_image1.png
    701
    285
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    686
    322
    media_image2.png
    Greyscale

. 

Regarding claim 28, the modified method of the combined references discloses wherein the contiguously woven fabric for pants (Abstract, paragraphs 0003, 0008, 0009 and 0104 of Weening) comprises a plurality of warp yarns (Abstract, paragraphs 0003, 0008, 0009 and 0104 of Weening) that contiguously weave through weft yarns of the first region (Abstract, paragraphs 0003, 0008, 0009 and 0104 of Weening), second region (Abstract, paragraphs 0003, 0008, 0009 and 0104 of Weening), and third region (paragraph 0030 and 0043, 0044 and 0045 of Weening).  

Regarding claim 29, the modified method of the combined references discloses comprising: for the first yarn (paragraph 0030 and 0043, 0044, 0045, 0048 of Weening), using a yarn having a first percentage of elastane (paragraphs 0003, 0030 and 0043, 0044 and 0045, 0048 of Weening); and for the second yarn (paragraphs 0003, 0030 and 0043, 0044 and 0045 of Weening), using a yarn having a second percentage of elastane (paragraph 0003, 0030 of Weening), wherein the second percentage is greater than the first percentage (paragraphs 0003, 0030 and 0043, 0044 and 0045 of Weening).  

Regarding claim 30, the modified method of the combined references discloses wherein the first stretch characteristic (paragraphs 0003, 0030 and 0043, 0044 and 0045 of Weening) comprises more elongation and less compression relative to the second stretch characteristic (paragraphs 0003, 0030 and 0043, 0044 and 0045 of Weening), and the second stretch characteristic comprises less elongation and greater compression relative to the first stretch characteristic (paragraphs 0003, 0030 and 0043, 0044 and 0045 of Weening).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732